Registration Nos. 333-124214 811-21757 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. Post Effective Amendment No.61 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.55 x (Check appropriate box or boxes) American Independence Funds Trust (Exact Name of Registrant as Specified in Charter) , MEZZANINE NEW YORK, NY 10017 (Address of Principal Executive Offices) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (646) 747-3477 ERIC RUBIN, PRESIDENT AMERICAN INDEPENDENCE FINANCIAL SERVICES, LLC , MEZZANINE NEW YORK, NY 10017 COPIES TO: JON RAND DECHERT LLP 1 NEW YORK, NY 10036-6797 It is proposed that the filing will become effective (check appropriate box) þ immediately upon filing pursuant to paragraph (b) of Rule 485. ¨ on pursuant to paragraph (b) of Rule 485. ¨ 60 days after filing pursuant to paragraph (a)(1) of Rule 485. ¨ on (date) pursuant to paragraph (a)(1) of Rule 485. ¨ 75 days after filing pursuant to paragraph (a)(2) of Rule 485. ¨ on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. American Independence Funds Trust Institutional Class Class A (Ticker/CUSIP) (Ticker/CUSIP) American Independence Large Cap Growth Fund AIFLX AMLAX American Independence Small Cap Growth Fund AIFSX ASCAX NOT FDIC Insured. May lose value. No bank guarantee. The Securities and Exchange Commission has not approved or disapproved of these securities. Further, it has not determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. American Independence Financial Services, LLC is a limited liability company. 0 Inside This Prospectus The Fund Summaries for each Fund include (1) Investment Objectives/Goals; (2) Fees and Expenses of the Fund; (3) Principal Investment Strategies, Risks and Performance; (4) Portfolio Management; (5) Purchase and Sale Information; (6) Tax Information and (7) Financial Intermediary Compensation. FUND SUMMARY  LARGE CAP GROWTH FUND 2 FUND SUMMARY  SMALL CAP GROWTH FUND 7 MORE ABOUT THE FUNDS 12 Additional Information About the Funds Investment Strategies 12 Additional Risks 12 Fund Management 14 INVESTING WITH THE FUNDS 16 Choosing a Class of Shares 16 Opening an Account 18 Exchanging Shares 19 Redeeming From Your Account 19 Other Shareholder Servicing Information 21 Calculating Share Price 24 Distribution and Service (12b-1) Fee Plan 24 Dividends, Distributions and Taxes 25 FINANCIAL HIGHLIGHTS 26 SERVICE PROVIDERS 27 NOTICE OF PRIVACY POLICY & PRACTICES 28 ADDITIONAL INFORMATION 29 Large Cap Growth Fund FUND SUMMARY  LARGE CAP GROWTH FUND Investment Objectives/Goals. The Funds investment objective is to provide investors with long-term capital appreciation. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in Investing With The Funds starting on page 13 of the Funds Prospectus. Institutional Class Shares Class A Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 5.75% Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None Redemption Fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 1.00% 1.00% Distribution and Service (12b-1) Fees None 0.50% Other Expenses 0.70% 0.70% Acquired Fund Fees and Expenses 0.01% 0.01% Total Annual Fund Operating Expenses 1.71% 2.21% Fee Waivers and Expense Reimbursements -0.70% -0.70% Net Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements 1.01% 1.51% Other Expenses and Acquired Fund Fees and Expenses are based on estimated amounts for the current fiscal year. AIFS has contractually agreed to reduce the management fee and reimburse expenses until December 1, 2011 in order to keep the Total Annual Fund Operating Expenses to 1.00% and 1.50% of the Funds average net assets for Institutional Class Shares and Class A Shares, respectively. The contractual expense limitation does not apply to Acquired Fund Fees and Expenses. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Funds operating expenses to exceed the expense cap. The expense limitation may be terminated only by approval of the Board of Trustees. 2 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Year Institutional Class Shares Class A Shares Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance. Principal Investment Strategies, Risks and Performance. Principal Strategies. The portfolio manager looks for stocks of companies he believes will increase in value over time. In implementing this strategy, the portfolio manager makes his investment decisions based primarily on his analysis of individual companies, rather than on broad economic forecasts. Management of the fund is based on the belief that, over the long term, stock price movements follow growth in earnings, revenues and/or cash flows. The portfolio manager uses a variety of analytical research tools and techniques to identify the stocks of larger-sized companies that meet his investment criteria. Under normal market conditions, the funds portfolio will primarily consist of securities of companies demonstrating business improvement. Analytical indicators helping to identify signs of business improvement could include accelerating earnings or revenue growth rates, increasing cash flows, or other indications of the relative strength of a companys business. These techniques help the portfolio manager buy or hold the stocks of companies he believes have favorable growth prospects and sell the stocks of companies whose characteristics no longer meet that criteria. Ø At least 80% of its net assets, plus borrowings for investment purposes, in common and/or preferred stocks; Ø At least 80% of its total assets in such stocks issued by U.S. companies with large market capitalizations (over $5 billion) at the time of purchase; Ø Up to 20% of its total assets in such stocks issued by U.S. companies with mid to small market capitalizations (less than $5 billion) at the time of purchase; and Ø May also invest in securities that are convertible into common stock and preferred stock. Main types of securities the Fund may hold: Ø Common stocks of companies traded on major stock exchanges 3 Ø Preferred stocks Ø Convertible bonds rated investment grade or higher with a maturity between 1-30 years. Ø Short term money market securities Ø Exchange-traded funds (ETFs); to the extent the Fund invests in ETFs the Fund will pay the proportionate share of the underlying expenses of the ETF Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take. The Fund is subject to management risk and may not achieve its objective if the advisers expectations regarding particular securities or markets are not met. A summary of the principal risks of investing in the Fund can be found below. Equity Market Risk. The price of equity securities may rise or fall because of changes in the broad market or changes in a companys financial condition, sometimes rapidly or unpredictably. When the value of the Funds securities goes down, your investment in the Fund decreases in value. Interest Rate Risk . The Fund's share price and total return will vary in response to changes in interest rates.If rates increase, the value of the Fund's investments generally will decline, as will the value of your investment in the Fund. Style Risk . Growth stocks and value stocks tend to perform differently in different markets. Because the Fund invests primarily in growth stocks, its performance may lag when value stocks outperform growth stocks. Mid- and Small-Cap Risk. Because midsized and small companies tend to have limited business lines, financial resources, and competitive advantages compared to larger companies, their stock prices tend to fluctuate more than those of larger companies, and may move in a different direction than the broader market. Shares of small companies in particular may be thinly traded, making them potentially less easy to buy or sell at a desired time or price. Rising interest rates and changes in key personnel may hurt small businesses more than large ones. ETF and Investment Company Risk. The Fund may invest in ETFs, closed-end funds and other investment companies (Underlying Funds).As a result, your cost of investing in the Fund may be higher than the cost of investing directly in Underlying Fund shares and may be higher than other mutual funds that invest directly in equities.You will indirectly bear fees and expenses charged by the Underlying Funds in addition to the Funds direct fees and expenses. High Portfolio Turnover Rate Risk . High portfolio turnover rates could generate capital gains that must be distributed to shareholders as short-term capital gains taxed at ordinary income rates (currently as high as 35%) and could increase brokerage commission costs. Investments in the Fund are not deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money by investing in the Fund. 4 Past Performance. The Fund has not commenced operations as of the date of this prospectus, and, therefore, has no reportable performance history. Once the Fund has operated for at least one calendar year, a bar chart and performance table will be included in the prospectus to show the performance of the Fund. Portfolio Management. Investment Adviser. The investment adviser for the Fund is American Independence Financial Services, LLC. Sub-Adviser. American Yellowstone Advisors, LLC located at 335 Madison Avenue, Mezzanine, New York, NY 10017, serves as the Sub-Adviser to the Fund. Manager Name Primary Title Managed the Fund Since Robert Natale Portfolio Manager Purchase and Sale Information. Purchase minimums Institutional Class Shares Class A Shares Initial Purchase Subsequent Purchases How to purchase and redeem shares · Through Matrix Capital Group, Inc. (the Distributor) · Through banks, brokers and other investment representatives · Purchases : by completing an application and sending a check to the Fund at the address below (an application can be obtained through the Funds website at www.aifunds.com or by calling 1-888-266-8787). · Redemptions : by calling 1-888-266-8787 or by writing to the Fund at the address below: American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 Tax Information. The Fund intends to make distributions that may be taxed as ordinary income or capital gains, except when your investment is in an IRA, 401(k) plan or other tax-advantaged investment plan. Distributions on investments made through tax deferred vehicles, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those accounts. 5 Financial Intermediary Compensation. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediarys Web site for more information. 6 Small Cap Growth Fund FUND SUMMARY  SMALL CAP GROWTH FUND Investment Objectives/Goals. The Funds investment objective is to provide investors with long-term capital appreciation. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in Investing With The Funds starting on page 13 of the Funds Prospectus. Institutional Class Shares Class A Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 5.75% Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None Redemption Fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 1.00% 1.00% Distribution and Service (12b-1) Fees None 0.50% Other Expenses 0.70% 0.70% Acquired Fund Fees and Expenses 0.01% 0.01% Total Annual Fund Operating Expenses 1.71% 2.21% Fee Waivers and Expense Reimbursements -0.60% -0.60% Net Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements 1.11% 1.61% Other Expenses and Acquired Fund Fees and Expenses are based on estimated amounts for the current fiscal year. AIFS has contractually agreed to reduce the management fee and reimburse expenses until December 1, 2011 in order to keep the Total Annual Fund Operating Expenses to 1.10% and 1.60% of the Funds average net assets for Institutional Class Shares and Class A Shares, respectively. The contractual expense limitation does not apply to Acquired Fund Fees and Expenses. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Funds operating expenses to exceed the expense cap. The expense limitation may be terminated only by approval of the Board of Trustees. 7 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Year Institutional Class Shares Class A Shares Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance. Principal Investment Strategies, Risks and Performance. Principal Strategies. Under normal market conditions, the fund will invest at least 80% of its assets in small cap companies. The portfolio manager considers small cap companies to include those with a market capitalization that does not exceed that of the largest company in the Russell 2000 Growth Index. The portfolio manager looks for stocks of smaller-sized companies he believes will increase in value over time, using an investment strategy developed by the Adviser. In implementing this strategy, the portfolio manager makes his investment decisions based primarily on the analysis of individual companies, rather than on broad economic forecasts. Management of the fund is based on the belief that, over the long term, stock price movements follow growth in earnings and revenues. The portfolio managers principal analytical technique involves the identification of companies with earnings and revenues that are not only growing, but growing at an accelerating pace. This includes companies whose growth rates, although still negative, are less negative than prior periods, and companies whose growth rates are expected to accelerate. In addition to accelerating growth, the fund also may consider companies whose stocks demonstrate price strength relative to their peers. These techniques help the portfolio manager buy or hold the stocks of companies he believes have favorable growth prospects and sell the stocks of companies whose characteristics no longer meet their criteria. Ø At least 80% of its net assets, plus borrowings for investment purposes, in common and/or preferred stocks; Ø At least 80% of its total assets in such stocks issued by U.S. companies with small market capitalizations (between $100 million and $2.3 billion) at the time of purchase; and Ø May also invest in securities that are convertible into common stock and preferred stock. 8 Main types of securities the Fund may hold: Ø Common stocks of companies traded on major stock exchanges Ø Preferred stocks Ø Convertible bonds rated investment grade or higher with a maturity between 1-30 years. Ø Short term money market securities Ø Exchange-traded funds (ETFs); to the extent the Fund invests in ETFs the Fund will pay the proportionate share of the underlying expenses of the ETF Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take. The Fund is subject to management risk and may not achieve its objective if the advisers expectations regarding particular securities or markets are not met. A summary of the principal risks of investing in the Fund can be found below. Equity Market Risk. The price of equity securities may rise or fall because of changes in the broad market or changes in a companys financial condition, sometimes rapidly or unpredictably. When the value of the Funds securities goes down, your investment in the Fund decreases in value. Interest Rate Risk . The Fund's share price and total return will vary in response to changes in interest rates.If rates increase, the value of the Fund's investments generally will decline, as will the value of your investment in the Fund. Style Risk . Growth stocks and value stocks tend to perform differently in different markets. Because the Fund invests primarily in growth stocks, its performance may lag when value stocks outperform growth stocks. Small Cap Stocks. Because small-cap companies tend to have limited business lines, financial resources, and competitive advantages compared to larger companies, their stock prices tend to fluctuate more than those of larger companies, and may move in a different direction than the broader market. In addition, shares of small companies may be thinly traded, making them potentially less easy to buy or sell at a desired time or price. Rising interest rates and changes in key personnel may hurt small businesses more than large ones. ETF and Investment Company Risk. The Fund may invest in ETFs, closed-end funds and other investment companies (Underlying Funds).As a result, your cost of investing in the Fund may be higher than the cost of investing directly in Underlying Fund shares and may be higher than other mutual funds that invest directly in equities.You will indirectly bear fees and expenses charged by the Underlying Funds in addition to the Funds direct fees and expenses. High Portfolio Turnover Rate Risk . High portfolio turnover rates could generate capital gains that must be distributed to shareholders as short-term capital gains taxed at ordinary income rates (currently as high as 35%) and could increase brokerage commission costs. Investments in the Fund are not deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money by investing in the Fund. 9 Past Performance. The Fund has not commenced operations as of the date of this prospectus, and, therefore, has no reportable performance history. Once the Fund has operated for at least one calendar year, a bar chart and performance table will be included in the prospectus to show the performance of the Fund. Portfolio Management. Investment Adviser. The investment adviser for the Fund is American Independence Financial Services, LLC. Sub-Adviser. American Yellowstone Advisors, LLC located at 335 Madison Avenue, Mezzanine, New York, NY 10017, serves as the Sub-Adviser to the Fund. Manager Name Primary Title Managed the Fund Since Robert Natale Portfolio Manager Purchase and Sale Information. Purchase minimums Institutional Class Shares Class A Shares Initial Purchase Subsequent Purchases How to purchase and redeem shares · Through Matrix Capital Group, Inc. (the Distributor) · Through banks, brokers and other investment representatives · Purchases : by completing an application and sending a check to the Fund at the address below (an application can be obtained through the Funds website at www.aifunds.com or by calling 1-888-266-8787). · Redemptions : by calling 1-888-266-8787 or by writing to the Fund at the address below: American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 Tax Information. The Fund intends to make distributions that may be taxed as ordinary income or capital gains, except when your investment is in an IRA, 401(k) plan or other tax-advantaged investment plan. Distributions on investments made through tax deferred vehicles, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those accounts. 10 Financial Intermediary Compensation. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. 11 MORE ABOUT THE FUNDS Additional Information About the Funds’ Investment Strategies. The investment objective, principal strategy and primary risks of each Fund are discussed individually above. Additional information on principal strategies can be found below and details on the various types of investments can be found in the SAIs. Investment Objective. Each Fund’s investment objective is “fundamental,” which means that it may be changed only with the approval of Fund shareholders. 80% Policy. Each Fund has a policy of investing at least 80% of its assets in securities that are consistent with the Fund’s name. If a Fund changes this policy, a notice will be sent to shareholders at least 60days in advance of the change and this prospectus will be supplemented. Temporary Defensive Policy. Under adverse market conditions, each Fund may, for temporary defensive purposes, invest up to 100% of its assets in cash or cash equivalents, including investment grade short-term obligations. To the extent that a Fund invokes this strategy, its ability to achieve its investment objective may be affected adversely. Additional Risks. The main risks associated with investing in the Funds are summarized in “Principal Investment Strategies, Risks and Performance” section at the front of this prospectus under “Fund Summary” for each Fund. More details regarding these risks and additional risk associated with the Funds can be found below. The following risks are risks associated with an investment in both Funds: ETF and Investment Company Risk. The Funds may invest in shares of other investment companies. Share­holders bear both their proportionate share of the Funds’ expenses and similar expenses of the underlying invest­ment company when the Fund invests in shares of another investment company. The price movement of an ETF may not track the underlying index and may result in a loss. If the Funds invest in closed-end investment com­panies, they may incur added expenses such as additional management fees and trading costs. ETFs are intended to provide investment results that, before expenses, generally correspond to the price and yield performance of the corresponding market index, and the value of their shares should, under normal circumstances, closely track the value of the index’s underlying component stocks. ETFs generally do not buy or sell securities, except to the extent necessary to conform their portfolios to the corresponding index. Because an ETF has operating expenses and transaction costs, while a market index does not, ETFs that track particular indices typically will be unable to match the performance of the index exactly. Investment in the Fund should be made with the understanding that the ETFs in which the Funds invest will not be able to replicate exactly the performance of the indices they track because the total return generated by the securities will be reduced by transaction costs incurred in adjusting the actual balance of the securities and other ETF expenses, whereas such transaction costs and expenses are not included in the calculation of the total returns of the indices. Certain securities comprising the indices tracked by the ETFs may, from time to time, temporarily be unavailable. Management Risk. The ability of the Funds to meet their investment objectives is directly related to the sub-adviser’s investment strategies for the Funds. The value of your investment in the Funds may vary with the effectiveness of the Adviser’s research, analysis and asset allocation among portfolio securities. If the Adviser’s investment strategies do not produce the expected results, your investment could be diminished or even lost. 12 Quantitative Investment Strategies Risk. Quantitative strategies, including statistical arbitrage, are highly complex, and, for their successful application, require relatively sophisticated mathematical calculations and relatively complex computer programs. Such strategies are dependent on various computer and telecommunications technologies and upon adequate liquidity in markets traded. The successful execution of these strategies could be severely compromised by, among other things, a diminution in the liquidity of the markets traded, telecommunications failures, power loss and software-related “system crashes.” These strategies are also dependent on historical relationships that may not always be true and may result in losses. In addition, the “slippage” from entering and exiting positions (i.e., the market impact of trades identified by the quantitative strategies) may be significant and may result in losses. Recent Market Events. During 2008 and into 2009, U.S. and international markets experienced significant volatility. The fixed income markets have experienced substantially lower valuations, reduced liquidity, price volatility, credit downgrades, and increased likelihood of default and valuation difficulties. Concerns have spread to domestic and international equity markets. In some cases, the stock prices of individual companies have been negatively impacted even though there may be little or no apparent degradation in the financial conditions or prospects of that company. As a result of this significant volatility, many of the following risks associated with an investment in a Fund may be increased. The U.S. government has taken numerous steps to alleviate these market concerns. However, there is no assurance that such actions will be successful. Continuing market problems may have adverse effects on the Funds. Repurchase Agreement Risk. Repurchase Agreements carry the risk that the other party may not fulfill its obligations under the Agreement. This could cause the value of your investment in a fund to decline. Small- and Medium-Sized Companies Risk. Investing in securities of small- and medium-sized companies, even indirectly, may involve greater volatility than investing in larger and more established companies because they can be subject to more abrupt or erratic share price changes than larger, more established companies. Small companies may have limited product lines, markets or financial resources and their management may be dependent on a limited number of key individuals. Securities of those companies may have limited market liquidity and their prices may be more volatile. Although diminished in large-sized companies, the risks of investing in all companies include business failure and reliance on erroneous reports. Small- and medium-sized companies often have narrower markets and limited managerial and financial resources compared to larger, more established companies. You should expect that the value of the Fund’s shares will be more volatile than a fund that invests exclusively in large-sized companies. Stock Market Risk. The market value of a security may move up or down, sometimes rapidly and unpredictably. These fluctuations may cause a security to be worth less than the price originally paid for it, or less than it was worth at an earlier time. Market risk may affect a single issuer, industry, sector of the economy or the market as a whole. U.S. Government Obligations Risk. U.S. Government obligations include securities issued or guaranteed as to principal and interest by the U.S. Government, its agencies or instrumentalities, such as the U.S. Treasury. Payment of principal and interest on U.S. Government obligations may be backed by the full faith and credit of the U.S. or may be backed solely by the issuing or guaranteeing agency or instrumentality itself. In the latter case, the investor must look principally to the agency or instrumentality issuing or guaranteeing the obligation for ultimate repayment, which agency or instrumentality may be privately owned. There can be no assurance that the U.S. Government would provide financial support to its agencies or instrumentalities (including government-sponsored enterprises) where it is not obligated to do so. 13 Fund Management The Investment Adviser The investment adviser for these Funds is American Independence Financial Services, LLC (‘‘AIFS’’ or the ‘‘Adviser’’). The Adviser is a Delaware limited liability company and is registered as an investment adviser under the Investment Advisers Act of 1940. AIFS is located at 335 Madison Avenue, Mezzanine, New York, NY 10017. Under the supervision of the Board of Trustees, the Adviser is responsible for managing each Fund’s portfolio in accordance with each Fund’s goal and policies. In exchange for providing these services, the Adviser receives a management fee from each fund. The management fee for each Fund will be as follows: Large Cap Growth Fund 1.00% Small Cap Growth Fund 1.00% Under a separate administration agreement, the Funds also pay the Adviser a fee of 0.125% for providing administrative services. Portfolio Managers Under the investment advisory agreement, AIFS is responsible for the investment management oversight in its role as adviser to all of the Funds. The fund’s portfolio manager is responsible for the day-to-day management of the fund. Mr. Glenn Dorsey and Mr. Eric M. Rubin are responsible for the oversight of this sub-advisory relationship. Eric M. Rubin, President of the Funds, is a founding member of AIFS and President of AIFS since February, 2005. Mr. Rubin is also co-manager of the American Independence Stock Fund. Prior to 2005, Mr. Rubin was Vice President of ING Financial Partners from June 2004 to January 2005, Senior Vice President of Mercantile Capital Advisers from April 2003 to April 2004, Senior Vice President of DST International from January 2002 to April 2003 and President of EMR Financial Services from June 2000 to February 2001.
